UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2233



SUNDAY SONNY UZOKA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-595-488)


Submitted:   June 30, 2006                 Decided:   August 7, 2006


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.    Peter D. Keisler, Assistant Attorney General,
Jeffrey J. Bernstein, Senior Litigation Counsel, Bruce A. Ross,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sunday Sonny Uzoka, a native and citizen of Nigeria,

petitions for review of a decision of the Board of Immigration

Appeals affirming the immigration judge’s ruling finding Uzoka

removable as charged.         We review for substantial evidence the

Board’s finding that the Attorney General established by clear and

convincing evidence, 8 U.S.C. § 1229a(c)(3)(A) (2000); 8 C.F.R.

§ 1240.8(a) (2006), that Uzoka was removable under 8 U.S.C.A.

§ 1227(a)(1)(A), (B) (West 2000 & Supp. 2006), for seeking to

procure a benefit under the Immigration and Naturalization Act by

fraud or willful misrepresentation of a material fact and for

overstaying his visa.

           Having     reviewed     the    decision    of   the   Board    and   the

administrative      record,   we   conclude    that    the     Attorney   General

sustained his burden of proof on both charges.                 We reject Uzoka’s

claim   that   he   was   denied    due   process     by   a   former    counsel’s

ineffective assistance, finding, as the Board did, that Uzoka did

not substantially comply with the notice requirement of Matter of

Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).             Further, we agree with

the Board that Uzoka would be unable to establish the prejudice

necessary to sustain his due process claim, see Rusu v. INS, 296

F.3d 316, 324 (4th Cir. 2002) (holding that an alien, to prevail on

an allegation of denial of due process, must establish prejudice

from that violation), if we addressed the claim on its merits.


                                     - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -